United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 13-2648
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                              James Edward Thornberg

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                     Appeal from United States District Court
                     for the District of South Dakota - Pierre
                                  ____________

                            Submitted: February 28, 2014
                               Filed: March 5, 2014
                                   [Unpublished]
                                  ____________

Before BENTON, BOWMAN, and SHEPHERD, Circuit Judges.
                         ____________

PER CURIAM.

      James Thornberg appeals the district court’s1 denial of his motion for the return
of property under Fed. R. Crim. P. 41(g). He argues that the district court improperly

      1
       The Honorable Charles B. Kornmann, United States District Judge for the
District of South Dakota.
denied his Rule 41(g) motion seeking the return of his work samples and insurance
documents because this material allegedly could not be derivative contraband when
he had never used any of it as part of a crime.

       Upon careful review, we conclude that the government established a legitimate
reason to retain copies of Thornberg’s work samples and insurance documents
because this material is derivative contraband. See Jackson v. United States, 526
F.3d 394, 396-97 (8th Cir. 2008) (after Rule 41(g) movant establishes lawful
entitlement to property, government must then establish legitimate reason to retain
property); cf. United States v. Felici, 208 F.3d 667, 670-71 (8th Cir. 2000)
(explaining derivative contraband).

      We thus affirm under 8th Cir. R. 47B.
                     ______________________________




                                        -2-